Case 2:20-cv-01249-WFK-AKT Document 37-1 Filed 03/23/21 Page 1 of 2 PageID #: 115



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
AMANDA HANNIGAN,

                                      Plaintiff,
             -against-                                                 CIVIL CASE DISCOVERY PLAN   AND
                                                                       SCHEDULING ORDER
ABH NATURE’S PRODUCTS, INC., ABH
PHARMA, INC., STOCKNUTRA.COM, INC.,                                  Case No. 20-cv-01249-WKF-AKT
VITAHERO, INC. JAHIRUL ISLAM, and
SAHINA ISLAM,
                                       Defendants.
-------------------------------------------------------------------X

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

        1.       Outstanding responses to interrogatories and document demands shall be served
                 no later than April 30, 2021.

        2.       Any further interrogatories and/or requests for the production of documents shall be
                 served no later than May 15, 2021.

        3.       Non-expert depositions shall be completed by June 30, 2021.

                 a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                          be held until all parties have responded to any first requests for production
                          of documents.

                 b.       Depositions shall proceed concurrently.

                 c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                          non-party depositions shall follow party depositions.

        4.       Expert interrogatories shall be served no later than July 15, 2021.

        5.       Requests to Admit shall be served no later than July 15, 2021.

        6.       Expert reports shall be served no later than July 31, 2021.

        7.       Rebuttal expert reports shall be served no later than August 30, 2021.

        8.       Expert depositions shall be completed by September 30, 2021.

        9.       Additional provisions agreed upon by counsel are attached hereto and made a part
                 hereof.

        10.      ALL DISCOVERY SHALL BE COMPLETED BY September 30, 2021.
Case 2:20-cv-01249-WFK-AKT Document 37-1 Filed 03/23/21 Page 2 of 2 PageID #: 116



        11.    Any motions shall be filed in accordance with the Court’s Individual Practices.

        12.    This Civil Case Discovery Plan and Scheduling Order may not be changed without
               leave of Court (or the assigned Magistrate Judge acting under a specific order of
               reference).

        13.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge, the
               Magistrate Judge will schedule a date certain for trial and will, if necessary, amend
               this Order consistent therewith.

        14.    The next case management conference is scheduled for                                   ,
               at              .




                                                      SO ORDERED:

Dated: Central Islip, New York



                                                      A. KATHLEEN TOMLINSON
                                                      United States Magistrate Judge
